         Case 1:20-cv-02144-ER Document 35 Filed 08/23/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 SHAMONE BROWN,
                                  3ODLQWL൵
                                                                      ORDER
                    – against –
                                                                 20 Civ. 2144 (ER)
 WARDEN NYCDOC MDC, et al.,

                                  Defendants.


         On March 12, 2021 counsel for the City identified C.O. Benjamin, Shield # 4381,

 as “the John Doe officer…who worked the 7:00AM to 3:00PM shift on May 8, 2019 at

 MDC, and whose duty included overseeing 8th Floor East, Cell 7 Upper.” See Doc. 30.

 On April 30, 2021, the Court granted the City’s request to be relieved of any further
 obligations to respond to the Court’s Valentin order. Doc. 33.

         Accordingly, to continue to prosecute this case, Plaintiff is instructed to submit a

 Third Amended Complaint that substitutes the John Doe officer with C.O. Benjamin, by

 no later than October 22, 2021. An amended complaint form is appended to this order.

 Failure to do so may result in dismissal with prejudice for failure to prosecute pursuant to

 F.R.C.P. 41(b).

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.


         It is SO ORDERED.

Dated:    August 23, 2021
          New York, New York

                                                                 Edgardo Ramos, U.S.D.J.
